Citation Nr: 0903953
Decision Date: 02/04/09	Archive Date: 03/12/09

DOCKET NO. 04-37 826A                      DATE FEB 04 2009

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida 

THE ISSUES 

1. Entitlement to an increased disability rating for post-phlebitic syndrome of the right lower extremity currently evaluated as 20 percent disabling effective July 9, 2007. 

2. Entitlement to an increased disability rating for post-phlebitic syndrome of the left lower extremity currently evaluated as 20 percent disabling effective July 9, 2007. 

3. Entitlement to an increased disability rating for sebaceous cyst scars currently evaluated as 30 percent disabling effective July 12, 2007. 

REPRESENTATION 

Veteran represented by: 	Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Veteran 

ATTORNEY FOR THE BOARD 

J. Alsup, Associate Counsel 

INTRODUCTION 

The veteran served on active duty from February 1975 to June 1983. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (V A) Regional Office (RO) in Waco, Texas. 

Procedural history 

The veteran's April 2003 claim was granted in-part and denied in-part in the August 2003 rating decision. The veteran disagreed with the initial disability ratings for service connected phlebitis and cyst scar disabilities, and disagreed with the denials of service connection for gastritis and a jaw condition, and perfected an appeal as to those issues. 

During the pendency of the appeal, the veteran changed residence and resided in Florida. 

In January 2007, the veteran and his representative presented evidence and testimony at a hearing at the St. Petersburg, Florida, RO before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been associated with the veteran's VA claims folder. 

- 2 - 

In an April 2007 decision, the Board denied service connection for irritable bowel syndrome and a jaw condition, and remanded the issues of phlebitis of the bilateral lower extremities and cyst scars for evidentiary development. 

In a January 2008 rating decision, the Appeals Management Center increased the disability rating for service-connected sebaceous cyst scars to 30 percent disabling effective July 12,2007, the date of a V A medical examination, and increased the disability rating for service-connected bilateral post-phlebitic syndrome to 20 percent disabling effective July 9,2007, the date of a VA medical examination. 

The issue of entitlement to an increased disability rating for sebaceous cyst scars is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

FINDING OF FACT 

The veteran's bilateral post-phlebitic syndrome of the lower leg is manifested by mild-to-moderate edema, without evidence of brawny discoloration or ulcerations, and complaints of intermittent ulcerations, constant pain from edema, and incomplete relief from edema with raised legs. 

CONCLUSIONS OF LAW 

1. The criteria for a 40 percent evaluation for post-phlebitic syndrome of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2008). 
2. The criteria for a 40 percent evaluation for post-phlebitic syndrome of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2008). 

- 3 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION 

The veteran essentially contends that he is entitled to a higher disability rating for his service-connected phlebitis disabilities. The Board will first address preliminary matters and then render a decision on the issues on appeal. 

Stegall concerns 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary. The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders. 

As noted above, the Board remanded the veteran's claim for further evidentiary development. Specifically, the Board ordered VBA to obtain all VA outpatient records from May 2003 to the date of the Remand and incorporate them into the veteran's VA claims folder. The Remand also directs VBA to arrange for a medical examination of the veteran to determine the extent of phlebitis, and for a dermatology examination to describe the manifestation of the veteran's skin disability. The Remand order states that the medical examiners "should" indicate in their reports whether the veteran's VA claims folder was reviewed. Finally, the Remand provides that VBA is to provide the veteran with adequate notice of the examinations. 

In this case, the record shows that VA out-patient records were obtained from VA Medical Centers (VAMC) in Atlanta and Augusta, Georgia; Dallas, Texas; Bay Pines, Florida; and Long Beach, California. Records from May 2003 to as recently as June 2008 are included. The records also indicate that the veteran was examined by VA medical practitioners in July 2007 who reported the current manifestations and degree of service-connected phlebitis and skin disabilities. 

The veteran's representative contended in the August 2008 informal brief submitted in support of the veteran's claim that VBA failed to comply with the terms of the Board's Remand Order because the July 9, 2007, examiner did not state whether 

- 4 - 

they reviewed the veteran's VA claims folder before they examined the veteran. The Board observes that although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order") 

Here, the Remand Order stated that the examiners "should" indicate whether the claims folder was reviewed. The term 'should' is not the same as the term 'must.' 'Should' is "used to express probability or expectation," whereas 'must' is defined as "to be required or obliged by law, morality, or custom." See Webster's New Riverside University Dictionary 1994 at pp. 1078 and 779, respectively. Here, the July 9, 2007, examiner did not indicate that they reviewed the claims folder and the July 12, 2007, examiner did indicate. The Board finds that both examiners substantially complied with the Remand Order because the use of the term 'should' did not require them to indicate whether they had reviewed the veteran's claims folder, but rather asked them to so indicate. 

In any case, the essence of the Remand Order was directed to a description of the veteran's current condition because the issues in this claim are for an increased disability rating. See 38 C.F.R. § 4.2 (2007). See also Floyd v. Brown, 9 Vet. App. 88, 93 (1996). This the examiners did do, and for those reasons, the Board finds that VBA substantially complied with the Board's April 2007 Remand Order. 

Duties to notify and assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not 

- 5 - 

of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The claims at issue arise from the veteran's disagreement with initial disability evaluations following the grant of service connection for sebaceous cysts and post-phebitic syndrome of bilateral lower extremities. The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Moreover, since VA's notice criteria was satisfied because the RO granted the veteran's claims for service connection, the Board also finds that VA does not run afoul of the Court's recent holding in Vazquez-Flores v, Peake, 22 Vet. App. 37 (2008). Finally, the Board observes that the veteran has not contended, nor does the record indicate, that his claim has been prejudiced by a lack of notice. See Goodwin v. Peake, 22 Vet.App. 128, 137 (2008) [Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.] 

Further, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the 

- 6 - 

elements of the claim as reasonably contemplated by the application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. 

In the present appeal, the veteran was provided specific notice of how VA determines a disability rating and an effective date in a letter dated March 2006. The veteran's claim was readjudicated subsequent to the March 2006 notice in a January 2008 rating decision, thus he had a meaningful opportunity for the veteran to participate effectively in the adjudication of his claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication. See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
 
In addition, the duty to assist the appellant has also been satisfied in this case. The veteran's service medical records as well as all pertinent VA and private medical records identified by the veteran are in the claims file and were reviewed by both the RO and the Board in connection with his claim. As noted above, the veteran was also provided medical examinations regarding his claims in July 2007. For these reasons, the Board concludes that VA has fulfilled the duty to assist the veteran in this case. 

The Board additionally observes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2007). To that end, as is indicated in the Introduction, the veteran presented evidence and testimony at a January 2007 hearing at the St. Petersburg, Florida, RO before the undersigned VLJ. 

The Board will therefore proceed to a decision on the merits. 

- 7 - 

Entitlement to an increased initial disability rating for service-connected post-phlebitic syndrome of the right lower extremity currently evaluated as 20 percent disabling effective July 9, 2007. 

Entitlement to an increased initial disability rating for service-connected post-phlebitic syndrome of the left lower extremity currently evaluated as 20 percent disabling effective July 9, 2007. 

Because the two issues present similar facts and identical law, they will be addressed in a single analysis. 

Relevant law and regulations 

Increased ratings - in general 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2008). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008). 

Standard of review 

The current standard of review is as follows. After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2008). 

- 8 - 

Specific schedular criteria 

The veteran's post-phebitic syndrome disabilities are rated under 38 C.F.R. § 4.104, Diagnostic Code 7121 [Post-phelbitic syndrome of any etiology]. Pursuant to Diagnostic Code 7121, a 20 percent disability rating is assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, a 40 percent rating is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; a 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation, or eczema, and persistent ulceration; and a 100 percent rating is assigned for massive board-like edema, with constant pain at rest. 38 C.F.R. § 4.104, Diagnostic Code 7121 (2008). 

Analysis 

Assignment of diagnostic code 

As noted above, the veteran's service-connected post-phelbitic syndrome disabilities are rated under 38 C.F.R. § 4.104, Diagnostic Code 7121 [Post-phelbitic syndrome of any etiology]. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The July 9, 2007, VA examination report states that the veteran's bilateral post-phlebitic syndrome of the lower leg is manifested by mild-to-moderate edema, without evidence of brawny discoloration or ulcerations. The diagnosis was bilateral lower extremity venous insufficiency and a history of deep vein thrombosus. The veteran's SMR's show treatment for phlebitis in August and September 1975. Thus, the medical evidence supports use of Diagnostic Code 

- 9 - 

7121. The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the veteran has not requested that another diagnostic code be used. Accordingly, the Board concludes that the veteran is appropriately rated under Diagnostic Code 7121. 

Schedular rating 

As stated above, the veteran's bilateral post-phlebitic syndrome of the lower leg is manifested by mild-to-moderate edema, without evidence of brawny discoloration or ulcerations. The examining physician noted the veteran reported bilateral anterior thigh numbness and "crawly" feeling. The veteran testified that the edema he experiences is constant and that he has little relief of the edema from raising his legs, and that compression stockings cause pain. See hearing transcript at pp. 1617. He also testified that he often has ulcers which appear on his legs. See hearing transcript at p. 3. 

As noted above, in order to achieve a higher disability rating, the evidence must show persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. The evidence shows mild-to-moderate edema, but the examiner did not observe stasis pigmentation. The veteran has testified that his legs have, on occasion, turned black. See hearing transcript at page 17. He has also testified that he suffers from ulcers intermittently. 

The Board recognizes that the veteran is competent to testify about the physical manifestations of his condition; he can testify about what he sees. See 38 C.F.R. § 3.159 (a)(2) [competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience, and is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person). 

The Board, after review of the entire record, finds that the evidence supporting an increased disability rating of 40 percent under Diagnostic Code 7121 is at least in equipoise. For that reason, the Board finds that a 40 percent evaluation is warranted. 

- 10- 

The Board has considered whether the veteran is entitled to a higher disability rating. See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated]. For reasons expressed immediately below, the Board concludes that the evidence does not support a conclusion that the veteran has symptoms of incomplete paralysis which would warrant the assignment of a disability rating in excess of 40 percent. 

There is no evidence of persistent edema or subcutaneous induration, persistent stasis pigmentation or eczema, nor is the evidence of persistent ulceration. Neither is there evidence of board-like edema with constant pain at rest. Based on the entire record, the Board finds that it does not support a disability rating higher than the 40 percent rating found above for the veteran's service-connected post-phlebitic disabilities under Diagnostic Code 7121. 

Fenderson consideration 

As above, the Board will determine whether staged ratings are appropriate pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999). The veteran's phlebitis disabilities were rated 10 percent disabling effective from April 4, 2003, to July 8, 2007. 

A May 2003 treatment note indicates that the veteran is "very active, walks 3 miles 5 days a week." A July 2003 VA medical examiner noted that the veteran's legs revealed "large, hyperpigmented spots over the pretibial areas," without edema and dialated varicose veins, and normal sensation in both lower extremities. An October 2003 outpatient note indicates an assessment of "post phlebitic syndrome with edema," and that the veteran had "bilateral 2+ edema as well as brown venopus stasis changes on both ankles." A December 2003 physical indicated "musculoskeletal: symmetrical w/o [without] deformity or edema," and that the veteran reported he "could not exercise due to leg pain when he walks." A February 2004 physical reports "no cyanosis clubbing or edema" of the lower extremetities. A February 2006 assessment indicates "no cyanosis, clubbing or edema." 

- 11 - 

As noted in the law and regulations section above, in order to achieve a disability rating in excess of 10 percent, the evidence must show persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. During the period between April 4, 2003, and July 8, 2007, the medical evidence indicates that the veteran had edema on occasion, but the evidence suggests that the edema was not persistent. Nor is there evidence of stasis pigmentation or eczema during the period between April 4, 2003, and July 8, 2007. 

For the reasons stated above, the Board finds that a preponderance of the evidence is against a finding of a disability rating in excess of the 10 percent disability rating assigned between April 4, 2003, and July 8, 2007. 

Extraschedular consideration 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular disability rating is warranted only upon a finding that the case presents an exceptional or unusual disability that causes marked interference with employment or frequent periods of hospitalization which renders impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2008). 

The Board has not identified an exceptional or unusual disability picture with respect to the veteran's phlebitis disabilities, and neither has the veteran or his representative. The record does not show that the veteran has required any recent hospitalization for his phlebitis disabilities. The veteran has not specifically contended that his phlebitis condition prevents him from gainful employment. Although the Board certainly has no reason to doubt the veteran's testimony that he is somewhat limited in his activities due to the service-connected lower extremity disabilities, there is no evidence that the veteran is occupationally impaired beyond the level contemplated in the assigned disability ratings. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is a recognition that industrial capabilities are impaired]. 

- 12 - 

For these reasons, the Board has determined that referral of the veteran's service-connected phlebitis disabilities for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(l) is not warranted. 

ORDER 

An increased disability rating of 40 percent disabling for post-phlebitic syndrome of the right lower extremity is granted subject to controlling regulations governing the payment of monetary benefits. 

An increased disability rating of 40 percent disabling for post-phlebitic syndrome of the left lower extremity is granted subject to controlling regulations governing the payment of monetary benefits. 

REMAND 

Entitlement to an increased disability rating for sebaceous cyst scars currently evaluated as 30 percent disabling effective July 12, 2007. 

Reasons for remand 

The veteran's service-connected sebaceous cyst scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 [Dermatitis or eczema]. The Board notes that diagnostic code criteria relating to evaluation of scars under Diagnostic Codes 7800, 7801, 7802, 7803, 7804 and 7805 were amended effective October 23, 2008. See 
73 Fed. Reg. 54710 (September 23, 2008). The claim is remanded for determination by the RO whether those amended regulations inure to the benefit of the veteran's claim.
 
1. VBA should inform the veteran in writing of the changes in regulations found at 73 Fed. Reg. 54710 (September 23, 2008). The notice of such regulatory 

- 13 - 

amendements should be in accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). Such notice should be documented in the veteran's VA claims folder. 

2. Upon completion of the notice described above and taking any other development deemed necessary, VBA should reconsider the veteran's claim for an increased disability rating for service-connected sebaceous cyst scars to include consideration of the amended regulations that became effective in October 2008. 

3. If the benefit sought on appeal remains denied, the veteran and his representative should be provided with appropriate notification and should be given an appropriate opportunity to respond. The case should thereafter be returned to the Board, if it is otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 
 
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals 

- 14  




